Citation Nr: 9914775	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
status post left knee medial meniscus tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
December 1992.


This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for a 
left knee disorder, status post medial meniscus tear, and 
assigned a noncompensable evaluation, effective January 1, 
1993.

In an April 1994 rating decision, the RO increased the 
veteran's evaluation to 10 percent, effective back to January 
1, 1993.  In a September 1996 rating decision, the evaluation 
was increased to 20 percent effective in December 1993 and 
the RO assigned a 100 percent temporary evaluation from May 
24, 1994 through June 30, 1994 based on surgical or other 
treatment necessitating convalescence; the 10 percent 
schedular evaluation resumed thereafter.


REMAND

Initially, the Board notes that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Service medical records include a Medical Board report dated 
in November 1992, which shows a diagnosis of recurrent or 
persistent medial meniscus tear of the left knee, status post 
arthroscopy.  In the instant case, the veteran contends that 
his left knee condition presents a greater degree of 
impairment than reflected by the currently assigned 10 
percent evaluation.  

The Board notes that the most recent VA examination report of 
record is dated in December 1994.  According to Form 646 
dated in January 1997, the veteran argues, by reference to 
his substantive appeal dated in March 1994, that his 
symptomatology consists of locking, pain, and "giving away" 
of his service-connected left knee.  While the December 1994 
VA examination report shows full extension of the knee and 
complaints of only minimal left knee pain, it fails to 
address the veteran's most recently described symptomatology.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims, which includes obtaining an 
adequate VA examination.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet.App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Moreover, the Board notes that the veteran initially 
requested a Travel board hearing.  Subsequently, according to 
a report of contact from the veteran's representative dated 
in June 1997, the veteran canceled his Travel board hearing.  
In October 1998, the RO wrote the veteran requesting written 
confirmation regarding the veteran's hearing cancellation, 
and the veteran has not responded.

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should also be requested 
to provide the complete names, addresses, 
and dates of treatment of any physicians 
or facilities that have treated him for 
his service-connected left knee disorder 
since December 1994, which is the date of 
the most recent clinical evidence on 
file.  Any medical provider identified 
should be asked by the RO for copies of 
the veteran's clinical records.  Any 
records obtained should be associated 
with the claims folder.  The veteran 
should be asked to sign any necessary 
consent forms for release of his private 
medical records.

2.  The RO should contact the veteran to 
get written confirmation as to whether 
the veteran has canceled his personal 
hearing, and if he does not respond or 
fails to provide written confirmation, 
the RO should take appropriate steps to 
schedule him for one.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his left 
knee disorder, status post left knee 
medial meniscus.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to conduction of the examination.  
The examination should include any tests 
or studies deemed necessary for an 
accurate assessment, and should include 
complete active and passive range of 
motion testing.

a.  The examiner should comment on the 
presence or absence of ankylosis, 
subluxation, instability, weakened 
movement, excess fatigability, and 
incoordination of the knee.

b.  The examiner should specify any 
anatomical damage of the left knee and 
describe any functional loss, including 
the inability to perform normal working 
movements of the knee with normal 
excursion, strength, speed, coordination, 
and endurance.  The examiner should 
specify any functional loss due to pain 
or weakness, and document all objective 
evidence of those symptoms.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

c.  The examiner should provide an 
opinion on the degree of any functional 
loss likely to result from a flare-up of 
symptoms or on extended use and to not 
limit an evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should provide 
the rationale for the opinions proffered.  

Thereafter, the RO should review the claims file to ensure 
that the above requested development has been completed in 
full.  In particular, the RO should ensure that the requested 
examination and required opinions are responsive to and in 
compliance with the directives of this remand and if they are 
not, the RO should implement corrective procedures.  If any 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









